October 1, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        HELEN M. COLLINS, Appellant

NO. 14-12-00453-CV                          V.

                BAYVIEW LOAN SERVICING, LLC, Appellee
                   ________________________________

      This cause, an appeal from the judgment in favor of appellee, Bayview Loan
Servicing, LLC, signed April 4, 2012, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Helen M. Collins to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.